DETAILED ACTION
Claims 39-44 are new.  Claims 11-22 and 26 are canceled.  A complete action on the merits of pending claims 1-10, 23-25, and 27-44 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/15/22 has been entered.
Claim Rejections - 35 USC § 103
Claims 1-7, 9-10, 23-25, and 27-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre WO 9927863 (Lefebvre) in view of Bernabei et al US 20120029499 (Bernabei).
Regarding claims 1, 2, and 39,  Lefebvre teaches an impingement, cooling apparatus (Pg. 3, In 17 -20) comprising: a housing having a window to be directed at a treatment area directed to target region of skin o be directed at a treatment area, the window being spatially situated away from the treatment area so as to avoid contact by the housing with the treatment area as the housing is being moved from one treatment area to another (Fig. 9 above skin 30); an optically transparent region on the window of the housing (Fig. 9 optical portion 31 includes one or more well-known laser-matched optical lens in an optical cavity for delivering laser beam 60 to the target skin region 30 (pg. 30 In 26 - 31) additionally the region below the lens where the laser is seen coming out of in Fig. 9) through which electromagnetic radiation (EMR) from a source (Fig. 8 laser 26 pg. 30 In 17 - 18) can exit through the optically transparent region of the surface and be directed at the treatment area (Fig. 9 The hand-piece 27 may be coupled with laser system 26...for delivery of laser beam 60 to the target region of skin 30 pg. 30 In 20); and at least one opening on the surface of the housing through which a fluid flow can exit the housing to be directed to the treatment area (Fig. 9, one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 pg. 30 In 33 -34, pg. 31 In 1)to maintain the treatment area at a therapeutically acceptable temperature range (cooling may be readily applied to the epidermis the epidermis may be protected from heat while heating tissue below to maintain a desired safe uniform temperature profile pg. 29 In 21 - 28) while avoiding interference with the EMR being directed at the treatment area (Fig. 9; Examiner Note: Cooling fluid nozzles 33 are not interfering with laser beam path 60) and wherein at least one of the openings is formed in the optically transparent region of the surface (the optical portion is provided with a tubular coupling piece 34 which fits into bore 36 of cooling portion 33, which includes one or more nozzies33 for passing cooling spray 29 from tubes 25a to the target skin region 30 pg, 30 in 31 - 34, pg. 31 in 1 - 2).
Lefebvre does not explicitly teach a window instead of a surface where the fluid exits.  
Bernabei, in an analogous apparatus, teaches a glass insulator 180’ that the fluid travels through to reach the skin surface (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the holes in the housing to, as in Lefebvre, to have the holes in the transparent window, as in Bernabei.  It is seen to preform equally as well and produce the predictable result of transferring the fluid past the transparent region.  The combination would have the glass where the insulator 37 is which is above the treatment region.  
Regarding claims 3, 40, and 41, Lefebvre teaches the apparatus of claim 1, Lefebvre further teaches wherein the fluid flow directed through the openings forms a plurality of fluid jets for impinging the treatment area (Fig. 9, one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 pg. 30 In 33 - 34, pg. 31 In 1).
Regarding claim 4, Lefebvre teaches the apparatus of claim 3. Lefebvre further teaches wherein the openings are positioned to permit the fluid jets to impinge on a portion of the treatment area irradiated by the EMR (Fig. 9; one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 (pg. 30 In 33 - 34, pg. 31 In 1); Examiner Note: Fig. 9 shows that cooling spray 29 delivered from nozzles 33 impinges on part of the treatment area 30 irradiated by the laser beam 60).
Regarding claims 5 and 42, Lefebvre teaches the apparatus of claim 3, Lefebvre further teaches wherein an exit velocity of the fluid jets is sufficient to minimize a thermal boundary layer formed on the treatment area (Fig. 22, high heat transfer; High heat transfer rates over a short time interval are achieved due to the high velocity of the jet on the surface producing a thin boundary layer further from the center the velocities slow down and the boundary layer thickens pg. 41 In 25 - 27 and In 33 - 34).
Regarding claims 6 and 43, Lefebvre teaches the apparatus of claim 5, but does not explicitly teach wherein the exit velocity is between 20 meters per second and 200 meters per second.
One of ordinary skill in the art at the time of filing would know that the velocity of the fluid flow would be adjusted to produce the smallest thermal boundary layer in order to produce a higher rate of cooling on target area 30 by flow of cooling spray 29. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to choose an optimal exit velocity of the flow of cooling spray 29 in order to produce the optimal rate of cooling for the apparatus based on its size, number of inlets/outs, etc. Such a choice would be part of routine optimization. See MPEP § 2144.05(II)(A) in re Ailet; 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),
Regarding claim 7, Lefebvre teaches the apparatus of claim 1. Lefebvre further teaches wherein the opening includes an inlet and an outlet, the inlet and the outlet, having a constant diameter (Fig. 33, nozzles33 are shown to have a constant diameter between the inlet and outlet).
Regarding claim 9, Lefebvre teaches the apparatus of claim 1. Lefebvre further teaches wherein the fluid flow includes at least one of air, water, or combinations thereof (an air compressor 20 provides compressed airflow through a  tube 22 coiled into a large contained filled with ice water. Cooled air is released through end 25, preferably to a hand-piece 27 which is then released it to a target region of the skin 30 (pg. 29 In 32 - 35, pg. 30, In 1 - 3).
Regarding claim 10, Lefebvre teaches the apparatus of claim 9. Lefebvre further teaches wherein the fluid flow is airflow (an air compressor 20 provides compressed air flow through a tube 22 coiled into a large contained filled with ice water. Cooled air Is released through end 25, preferably to a band-piece 27 which is then released it to a target region of the skin 30 pg.29 In 32 - 35, pg. 30, In 1-3).
Regarding claim 23, Lefebvre teaches an impingement cooling apparatus (Pg. 3, In 17-20) comprising: a housing having a surface to be directed at a treatment area (Fig. 9, hand-piece 27 pg. 30 In 26-27) directed to target region of skin 30 (pg. 30 In 20)); an electromagnetic radiation (EMR) source (Fig. 8 laser 26 pg. 30 In 17 - 18) coupled to the housing directed at the treatment area (Fig. 9 The hand-piece 27 may be coupled with laser system 26...for delivery of laser beam 60 to the target region of skin 30 pg. 30 In 20); and at least one opening through the surface of the housing through which a gas flow can be directed to the treatment area to produce a plurality of impingement jets (Fig. 9, one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 pg. 30 In 33 -34, pg. 31 In 1) at an exit velocity sufficient to minimize or remove a thermal boundary layer (BL) across the treatment area (Fig. 22, high heat transfer; High heat transfer rates over a short time interval are achieved due to the high velocity of the jet on the surface producing a thin boundary layer., .further from the center the velocities slow down and the boundary layer thickens pg. 41 In 25 - 27 and ln 33 - 34), the exiting fluid can be a gas (pg. 41 ln 25-30 and pg. 32 ln 17-21) to maintain the treatment area at a therapeutically acceptable temperature range (cooling may be readily applied to the epidermis...the epidermis [may] be protected from heat while heating tissue below to maintain a desired safe uniform temperature profile pg. 29 In 21 - 28) while avoiding interference with the EMR being directed at the treatment area (Fig. 9; Examiner Note: Cooling fluid nozzles 33 are not interfering with laser beam path 60).
Lefebvre does not explicitly teach a window instead of a surface where the fluid exits.  
Bernabei, in an analogous apparatus, teaches a glass insulator 180’ that the fluid travels through to reach the skin surface (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the holes in the housing to, as in Lefebvre, to have the holes in the transparent window, as in Bernabei.  It is seen to perform equally as well and produce the predictable result of transferring the fluid past the transparent region.
Regarding claim 24, Lefebvre teaches the apparatus of claim 23. Lefebvre further teaches wherein the gas flow directed through the at least one opening forms the plurality of impingement jets for impinging the treatment area (pg 9, one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 pg. 30 In 33 - 34, pg. 31 In 1),
Regarding claim 25, Lefebvre teaches the apparatus of claim 24, Lefebvre further teaches wherein the at least one opening are positioned to permit the the plurality of impingement jets to impinge on a portion of the treatment area irradiated by the EMR (Pig, 9; one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 (pg 30 In 33-34, pg 31 In 1); Examiner Note: Fig. 9 shows that cooling spray 29 delivered from nozzles 33 impinges on part of the treatment area 30 irradiated by the laser beam 60),
Regarding claim 27, Lefebvre teaches the apparatus of claim 23 but, does not explicitly teach wherein the exit velocity is between 20 meters per second and 200 meters per second to establish a stagnation region.
One of ordinary skill in the art at the time of filing would know that the velocity of the fluid flow would be adjusted to produce the smallest thermal boundary layer, which would then establish a stagnation region, in order to produce a higher rate of cooling on target area 30 by flow of cooling spray 29. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to choose an optimal exit velocity of the flow of cooling spray 29 in order to produce the optimal rate of cooling for the apparatus based on its size, number of inlets/outs, etc. Such a choice would be part of routine optimization. See MPEP § 2144.05(1 l)(A) in re Alier, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 28, Lefebvre teaches the apparatus of claim 23, Lefebvre further teaches wherein the gas flow includes at least one of air, water, or combinations thereof (an air compressor 20 provides compressed airflow through a tube 22 coiled into a large contained filled with ice water. Cooled air is released through end 25, preferably to a hand-piece 27 which is then released it to a target region of the skin 30 pg. 29 In 32 - 35, pg. 30, in 1-3).
Regarding claim 29, Lefebvre teaches the apparatus of claim 28, Lefebvre further teaches wherein the gas flow is airflow (an air compressor 20 compressed airflow through a tube 22 coiled into a large contained filled with ice water. Cooled air is released through end 25, preferably to a hand-piece 27 which is then released it to a target region of the skin 30 pg. 29 in 32 - 35, pg 30, In1- 3).
Regarding claim 30, Lefebvre teaches the apparatus of claim 29, Lefebvre further teaches wherein the airflow is at a temperature of 0 to 5°C (pg, 28, approximately 0 degree C air on the skin surface in 25 -26)).
Regarding claim 31, Lefebvre teaches the apparatus of claim 24. Lefebvre further teaches wherein the at least one opening is positioned to permit the plurality of impingement jets to impinge on a portion of the treatment adjacent to the area irradiated by the EMR (Fig. 9; one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 pg. 30 In 33 - 34, pg. 31 In 1; Examiner Note: Fig. 9 shows that cooling spray 29 delivered from nozzles 33 also impinges on part of the treatment area 30 that is adjacent to the area irradiated by the laser beam 60).
Regarding claim 32, Lefebvre teaches the apparatus of claim 23. Lefebvre further teaches wherein the gas flow can be directed to the treatment area at the exit velocity to sufficiently minimize the thermal BL across the treatment area and form a stagnation region on a surface of the treatment area. (Fig. 22, high heat transfer; High heat transfer rates over a short time interval are achieved due to the high velocity of the jet on the surface producing a thin boundary layer...further from the center the velocities slow down and the boundary layer thickens; Examiner Note: a stagnation region must be formed on the treatment area when the velocity of the jet on the surface produces a thin boundary layer (pg. 41 In 25 - 27 and In 33 - 34))
Regarding claim 33, Lefebvre teaches the apparatus of claim 3. Lefebvre further teaches wherein the plurality of fluid jets has an exit velocity sufficient to form a stagnation region on the treatment area (Fig. 22, reference character 'high heat transfer; High heat transfer rates over a short time interval are achieved due to the high velocity of the jet on the surface producing a thin boundary layer...further from the center the velocities slow down and the boundary layer thickens; Examiner Note: a stagnation region must be formed on the treatment area when the velocity of the jet on the surface produces a thin boundary layer pg 41 in 25 -27 and In 33-34).
Regarding claim 34, Lefebvre teaches the apparatus of claim 5. Lefebvre further teaches wherein the minimized thermal boundary layer formed on the treatment area has a relatively higher surface heat transfer rate in comparison to that of a non-minimized boundary layer area (Fig. 22, reference character 'high heat transfer'; High heat transfer rates over a short time interval are achieved due to the high velocity of the jet on the surface producing a thin boundary layer...further from the center the velocities slow down and the boundary layer thickens; Examiner Note: The high heat transfer region shown on Fig. 22 is the area where there is a thin boundary layer. The reference characters low heat transfer' in Fig. 22 designate regions that correspond to the thickening boundary layer pg. 41 In 25 -27 and ln 33 - 34).
Regarding claim 35, Lefebvre teaches the apparatus of claim 1. Lefebvre further teaches wherein the housing is spatially positioned from the treatment area (Fig. 9, hand-piece 27, reference character 'd'; the hand-piece 27 should be spaced a predetermined distance from the skin. Preferably this distance should not exceed 85 millimeters pg. 31 in 2 - 3),
Regarding claim 36, Lefebvre teaches an impingement cooling apparatus (Pg. 3, In 17 - 20) comprising: a housing having a surface situated adjacent to and directed at a treatment area (Fig. 9, hand-piece 27 pg. 30 In 26 - 27) directed to target region of skin 30 pg. 30 In 20); an electromagnetic radiation (EMR) source (Fig. 8 Iaser26 pg. 30 In 17 - 18) coupled to the housing (Fig. 9 The hand-piece 27 may be coupled with laser system 26 for delivery of laser beam 60 to the target region of skin 30 pg. 30 In 20); an optically transparent region on the surface of the housing through which EMR from the source can be directed through the optically transparent region of the surface on the treatment area (Fig. 9 optical portion 31 include some or more well-known laser-matched optical lens in an optical cavity for delivering laser beam 60 to the target skin region 30 pg. 30 In 26 - 31 and the region below the lens); and an opening in the surface through which a fluid flow is directed at the treatment area to impinge on the treatment area irradiated by the EMR while avoiding interference with the EMR (Fig. 9, one or more nozzles 33 for passing cooling spray 29 from tubes 25a to the target skin region 30 pg. 30 In 33 -34, pg. 31 In 1). Examiner Note: Fig. 9 shows that cooling spray 29 delivered from nozzles 33 impinges on part of the treatment area 30 irradiated by the laser beam 60).
Lefebvre does not explicitly teach a window instead of a surface where the fluid exits.  
Bernabei, in an analogous apparatus, teaches a glass insulator 180’ that the fluid travels through to reach the skin surface (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the holes in the housing to, as in Lefebvre, to have the holes in the transparent window, as in Bernabei.  It is seen to preform equally as well and produce the predictable result of transferring the fluid past the transparent region.
Regarding claim 37, Lefebvre teaches the apparatus of claim 36. Lefebvre further teaches wherein the housing is spatially positioned from the treatment area (Fig. 9, hand-piece 27, reference character 'd'; the hand-piece 27 should be spaced a predetermined distance from the skin. Preferably this distance should not exceed 85 millimeters pg. 31 In 2 - 3).
Regarding claim 38, Lefebvre teaches the apparatus of claim 1. Lefebvre further teaches wherein the EMR is directed from the housing over an expanded area of the treatment area with a modified beam shape (the laser beam can be altered by the microprocessor pg. 27 ln 15-19).
Regarding claim 44, Lefebvre and Bernabei teach wherein the housing defines a passageway and the passageway along which the EMR and the fluid flow is directed occupies a same space (Lefebvre Fig. 9 and Bernabei Fig. 1).
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre and Bernabei as applied to claim 1 above, and further in view of Karni US 20060189976 (Karni).
Regarding claim 8, Lefebvre and Bernabei teaches the apparatus of claim 1, but does not teach wherein the opening includes an inlet and an outlet, the inlet having a larger diameter than the outlet to reduce a pressure drop across the opening.
However, Kami discloses a nozzle with an inlet having a larger diameter than the outlet to reduce a pressure drop across the opening (Fig. 4; Par. 138 Nozzle-electrode 6is dimensioned to have the inlet diameter much larger (i.e. 10-20 times.) than outlet diameter 14).
Therefore, it would have been obvious to one of ordinary skill in the art at. the effective filing date of the claimed invention to modify the apparatus with nozzles that spray cooling fluid as taught by Lefebvre with a nozzle inlet, having a larger diameter than the outlet to reduce a pressure drop across the opening as disclosed by Kami for the purpose of the fluid flow occupying the entire volume between the nozzle and the surface of the tissue (Kami: Par. 138).
Response to Arguments
Applicant's arguments filed 5/15/22 have been fully considered but they are not persuasive. The applicant argues that the combination is solely based on hindsight reasoning.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  First regarding this point, the applicant states that the glass in Bernabei is concerned with heat rather than optical properties of the device.  As stated in the previous office action MPEP 2144.01 states "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  Further MPEP 2141.03 states "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  Based upon the rejection above in view of a person of ordinary skill in the art, one would know that the glass would have to be transparent.  A person of ordinary skill in the art would recognize that laser light of Lefebvre needs to reach the treatment area and must be transparent.  Second to this point, the applicant argues that par. [0005] of Bernabei states that laser light is not appropriate for this procedure.  However, the applicant left out of the quoted citation the portion stating that lasers would not work in the presence of carbon dioxide.  This reference does not use carbon dioxide.  Additionally, par. [0004] states that laser light is a known technique in the art for this procedure.  
Next the applicant argues that there is not a reasonable expectation of success.  The applicant states that Bernabei has fluid flow between the glass and the EMR source and Lefebvre has the EMR and fluid travel through different portions of the coupling.  To this point the applicant argues that if the insulator 180’ were used for Lefebvre the laser would have to go through the opening in it rather than an optically transparent region in the window.  The examiner disagrees with this assertion.  First, the laser could go through glass, in light of the teaches of Lefebvre where a lens is used for the laser, without being unintentionally scattered.  Further, if there is an opening in the glass where light goes through that region is transparent.  There is nothing there to prevent the light from going through it.  Further to the rejection above, MPEP 2144.07 states that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, the arguments presented by the applicant are not persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794